People v Camacho (2020 NY Slip Op 00294)





People v Camacho


2020 NY Slip Op 00294


Decided on January 15, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 15, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SHERI S. ROMAN
JEFFREY A. COHEN
LINDA CHRISTOPHER, JJ.


2018-02204
 (Ind. No. 10204/16)

[*1]The People of the State of New York, respondent,
vFrancisco Camacho, appellant.


Paul Skip Laisure, New York, NY (Grace DiLaura and Rebecca J. Gannon of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Thomas M. Ross of counsel; Alex Randazzo on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (William M. Harrington, J.), rendered December 1, 2017, convicting him of criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The record demonstrates that the defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Sanders, 25 NY3d 337, 339-342; People v Lopez, 6 NY3d 248, 256-257). The defendant's valid waiver of his right to appeal precludes appellate review of his contention that the Supreme Court should have granted that branch of his omnibus motion which was to suppress certain statements he made to law enforcement officials and physical evidence (see People v Kemp, 94 NY2d 831, 833; People v Garcia, 175 AD3d 612, 613; People v Hanniford, 174 AD3d 921, 922).
The defendant's valid waiver of his right to appeal also precludes appellate review of his contention that the sentence imposed was excessive (see People v Lopez, 6 NY3d at 256).
CHAMBERS, J.P., ROMAN, COHEN and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court